Citation Nr: 0407113	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left shoulder injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The veteran's appeal also initially included the issue of 
entitlement to an increased evaluation for bilateral pes 
planus.  In an April 2003 rating decision, however, the RO 
increased this evaluation to 50 percent, the maximum 
available evaluation for this disability, and informed the 
veteran that his appeal on this issue had been closed.  
Neither the veteran nor his representative has subsequently 
argued that an extra-schedular evaluation should be granted 
under 38 C.F.R. § 3.321(b)(1) (2003), and it thus appears 
that the veteran is satisfied with this grant.  Accordingly, 
this claim is no longer before the Board on appeal.


REMAND

The Board has reviewed the claims file and observes that the 
veteran's most recent VA orthopedic examination was conducted 
in September 2000, more than three years ago.  As such, the 
findings from this examination are not sufficiently 
contemporaneous for rating purposes.  Moreover, the September 
2000 VA examination report is deficient in that the examiner 
failed to clarify which range of motion measurements referred 
to which specific shoulder (i.e., "external rotation at 
60º/90º").  For all of these reasons, a further VA 
orthopedic examination is needed.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should afford the 
veteran a VA orthopedic examination to 
address the severity of his service-
connected left shoulder disorder.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner's findings 
must include range of motion testing and 
commentary as to the extent of painful 
motion and functional loss due to pain.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for residuals of a 
left shoulder injury.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
RO should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


